Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 4/24/2020, in which:
Claims 1-20 are pending.
Claims 1, 11, 20 are independent claims.

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-11, 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrey Komarov et al. (US PG Pub No. 2010/0146483; Published: 06/10/2010)(hereinafter: Komarov).

Claim 1:
As per independent claim 1, Komarov discloses a method comprising:
providing, to a computing device, a documentation page that includes an identifier of a data environment associated with the documentation page ([0016-0018] Wherein Komarov discloses a method for generating and modifying dynamic software documentation, documentation pages are provided to a client user computer 
receiving, from the computing device, a request to display the data environment ([0017-0018] wherein Komarov discloses the client computer requesting the documentation page for the specific software package). 
retrieving, from a database associated with the computing device, data associated with the data environment ([0016] wherein Komarov discloses a database associated with the computing device since the client computing devices are able to  access it via the server, the database contains the documentation associated with a selected software package).                                                                                                                                                                                                                                                                                                                                         
creating the data environment based on the data associated with the data environment ([0016-0020, 0025-0026] wherein Komarov discloses the documentation page associated with the selected software package is passed on to the client computer and the software package is launched at the client) and 
providing the data environment to the computing device for display ([0017-0020, 0025-0026] wherein Komarov discloses the client computer displays the selected data environment along with the documentation page).

Claim 4:
As per claim 4, which depends on claim 1, Komarov discloses further comprising: receiving, from the computing device, a request to add the data environment to a computing environment associated with the database; and adding the data environment to the computing environment ([0016, 0021, 0025] 

Claim 5:
As per claim 5, which depends on claim 1, Komarov discloses wherein the documentation page is a Hypertext Markup Language (HTML) page displaying information regarding a type of environment ([0023] documentation displayed over a webpage, the server presents documentation in a web page format) webpages inherently include HTML.

Claim 6:
As per claim 6, which depends on claim 5,  Komarov discloses wherein the data environment is an implementation of the type of environment for which the documentation page provides information ([0016, 0021, 0025] wherein Komarov discloses the software package is an type of environment for which the server displays the documentation page).

Claim 8:
As per claim 8, which depends on claim 1, Komarov discloses wherein the method further comprises, prior to providing the documentation page, receiving, from a computing device, a request for a documentation page, the request for the documentation page including a user ID ([0029-0030] wherein the user provides user information including a user ID in order to request documentation page).

Claim 9:
As per claim 9, which depends on claim 8, Komarov discloses wherein the database is identified based on the user ID ([0030, 0036] wherein the user accesses the server using a user ID, database is associated with the server).

Claim 10:
As per claim 10, which depends on claim 1, Komarov discloses wherein creating the environment further comprises combining the data with a form associated with the data environment.([0017, 0043-0047] Figs 4b-4d, displayed environment comprises data associated with form).

Claim 11:
As per independent claim 11, it recites a system for executing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 14:
As per claim 14, it is rejected under the same rationale as claim 4 above.

Claim 15:
As per claim 15, it is rejected under the same rationale as claim 5 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 6 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 9 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 10 above.

Claim 20:
As per independent claim 20, it recites a non-transitory computer-readable medium storing instructions that when executed cause a system to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komarov in view of Joel R Brandt et al. (US PG Pub No. 2013/0074036; Published: 03/21/203)(hereinafter Brandt).

Claim 2:
a database (0016-0017). However, Komarov failed to specifically disclose further comprising: receiving, [at the database and] from the computing device, a query for the data environment; performing the query on the data associated with the data environment; and providing a result of the query to the computing device for display within the data environment. 
Brandt, in the same field of providing documentation for a selected code package discloses these limitations in that ([0030, 0037, 0051-0060] wherein Brandt discloses a code editor supporting interactive documentation provides a user with a method for searching example code associated with a package).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webpage documentation teachings of Komarov receive a query, perform the query on the data associated with the data environment; and provide a result of the query to the computing device for display within the data environment as disclosed by Brandt. The motivation for doing so would have been to provide a user with a sample code and found documentation in a single interface thus increasing interactivity and efficiency (0002-0003).

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 2 above. Additionally, Komarov and Brand wherein the query changes at least a portion of the data associated with the data environment. Brandt ([0030, 0037, 0051-0060] based on code example selected, displayed data is changed).

Claim 12:
As per claim 12 it is rejected under the same rationale as claim 2 above.

Claim 13:
As per claim 13 it is rejected under the same rationale as claim 3 above.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komarov in view of Adam Coimbra et al. (US PG Pub No. 2021/0326430; Filed: 5/6/2019)(hereinafter: Coimbra).

Claim 7:
As per claim 7, which depends on claim 5, Komarov disclose the data environment displayed via a webpage but fails to specifically disclose wherein the data environment is displayed in an iframe of the HTML page.
Coimbra, in the same field of integrating environments in a webpage discloses this limitation in that ([0015, 0096, 0104-0108, 0110] wherein Coimbra discloses the webpage loading a JS library in an iframe, the JS library providing to execute code, programs or logic).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webpage documentation teachings 

Claim 17:
As per claim 17 it is rejected under the same rationale as claim 7 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144